Citation Nr: 1607518	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota 


THE ISSUE

Whether the termination of nonservice-connected pension benefits effective June 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	Gary M. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDING OF FACT

The Veteran's countable income exceeded the maximum annual nonservice-connected pension rate payable to a claimant with no dependents for the 2002 pension year.


CONCLUSION OF LAW

Termination of nonservice-connected pension benefits effective June 1, 2002, was proper.  38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Here, as explained below, the law is determinative and there is no dispute as to the facts.  The Veteran's appeal is not subject to the provisions of the VCAA.

The Merits of the Claim

The Veteran claims, in substance, that termination of his nonservice-connected pension benefits based on excess income effective June 1, 2002, was not warranted.  He avers that VA should not count the money he receives from the SSA as income for the purpose of calculating if his countable income.

i.  The Laws and Regulations

The Board notes that basic entitlement to non-service connected disability pension benefits exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

Moreover, the maximum rate for improved pension is reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, his spouse, and his dependent children.  38 C.F.R. § 3.23(d)(4).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  Fractions of dollars will be disregarded in computing income.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Instead, generally the regulations specifically include SSA benefits as countable income.  38 C.F.R. § 3.362(f).  

It is noted that certain specifically enumerated expenses, including qualifying medical expenses (i.e., those in excess of five percent of the MAPR), may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

ii.  The Analysis

Initially, the Board notes that the Pension Management Center when it adjudicated whether it should terminate the Veteran's nonservice-connected pension benefits effective June 1, 2002, applied the MAPR for the 2002 pension year.  The Board will do likewise.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to dependents, the Veteran has never claimed and the record does not show that he has any dependents.  See, e.g., Income-Net Worth and Employment Statement dated in July 2001.  

Effective December 1, 2001, through November 30, 2002 (i.e., the 2002 pension year), the MAPR for a Veteran with no dependents was $9,556.00.  See 38 C.F.R. § 3.23(a)(5).  The MAPR is published in Appendix B of VA Adjudication Procedure Manual (M21-1), Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

As to the Veteran's income for the 2002 pension year, the Veteran notified VA in his July 2001 Income-Net Worth and Employment Statement that he had earned $5,000.00 working various part-time jobs since becoming disabled and he had $322.00 a month in other income (i.e., $3,864.00 a year).  The Veteran did not provide any specificity as to the months and years he earned these monies. 

Subsequently a December 2002 SSA inquiry showed that the Veteran was in receipt of SSA disability benefits.  It also showed that his annual SSA income for the 2002 pension year was $12,024.00.  Specifically, the SSA inquiry showed the SSA paid the Veteran $1,002.00 every month from December 1, 2001, through November 30, 2002.  While the Veteran claims VA should not use this income in calculating his MAPR, in substance, because he is very sick, cannot work, and needs the money to live, he has not provided VA with any legal argument for why it should not calculate his MAPR using these monies.  Moreover, and as reported above, SSA income is not specifically excluded under 38 C.F.R. § 3.272.  

Therefore, VA must calculate the Veteran's annual household income using the monies he receives from the SSA.  38 C.F.R. § 3.262(e), (f).  Accordingly, the Board finds that the Veteran's total household annual income for the 2002 pension year was at least $12,024.00 even without taking into account the other $8,864.00 he reported on the July 2001 Net Worth Statement. 

As to exclusions, the Veteran has not provided VA with any household annual income exclusions, including medical expenses, for the 2002 pension year.  See 38 C.F.R. § 3.272.  

The Board finds that termination of the Veteran's benefits, effective June 1, 2002, was proper because his countable income of at least $12,024.00 for the 2002 pension year exceeded the $9,556.00 allowable MAPR. 

The Board empathizes with any financial difficulty the Veteran is experiencing.  It is also cognizant of the Veteran's honorable service.  Nonetheless, the Veteran is not entitled to payment of non-service connected pension benefits effective June 1, 2002.  The Veteran's countable income exceeds the legal limit.  The Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  The payment of non-service connected pension benefits is prohibited when the appellant's income exceeds certain levels.  Because the Veteran's countable income exceeds the statutory limits for the 2002 pension year, he is not legally entitled to payment of non-service connected pension benefits.  Where the law and not the evidence is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)


ORDER

The termination of nonservice-connected pension benefits on June 1, 2002, was proper.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



